Citation Nr: 1210778	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia (previously claimed as a small airway disease/breathing condition secondary to Gulf War syndrome).

2.  Entitlement to service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia (previously claimed as a small airway disease/breathing condition secondary to Gulf War syndrome).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from December 1990 to May 1991.  He served in the Southwest Asia Theater of Operations during the Persian Gulf War.  From May 1991 until 1994, the Veteran also served in the Army National Guard Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia. 

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), which was held at the RO in Salt Lake City, Utah.  A transcript of the hearing has been associated with the record.

In December 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development has been completed, and the appeal has now been returned to the Board for appellate disposition.

Following the certification of this appeal to the Board, the Veteran submitted additional lay and medical evidence.  He waived his right to have the RO initially consider this evidence in an October 2010 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a small airway disease/breathing condition secondary to Gulf War syndrome.  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights.  The Veteran did not appeal.

2.  Additional evidence pertaining to the claim of entitlement to service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia (previously claimed as a small airway disease/breathing condition secondary to Gulf War syndrome) received since the June 2002 rating decision is not duplicative or cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, his chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia was incurred during his active military service.


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision denying service connection for a small airway disease/breathing condition, secondary to Gulf War syndrome, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia (previously claimed as a small airway disease/breathing condition, secondary to Gulf War syndrome).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran's chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's appeal.  This is so because the Board is taking action favorable to the Veteran by reopening and then granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In the August 2008 rating decision, the RO decided the service connection issue on the merits without applying the new and material evidence standard.  However, the Board must first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding that the Board's reopening of a claim is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, then the analysis must end, and the RO's determination is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); VAOPGCPREC 05-92 (March 4, 1992).

In a June 2002 rating decision, the RO initially denied service connection for a small airway disease, claimed as a breathing condition secondary to Gulf War syndrome.  As cause for denying the claim, the RO pointed out there was (at least at that time) no evidence establishing the Veteran's small airway syndrome was incurred in or aggravated by his active military service.  The RO also denied the claim because the Veteran did not have a Gulf War undiagnosed illness, since he had a current VA diagnosis of small airway syndrome.  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights.  The Veteran did not appeal.  Thus, the June 2002 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

If, however, new and material evidence is presented or secured with respect to a claim that has been denied and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in March 2008.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding June 2002 rating decision.  The additional evidence received since the June 2002 denial consists of: private medical opinions, private treatment records, service treatment records (STRs), VA treatment records, VA examinations, a Board hearing transcript, Internet articles, and lay statements.

With the exception of the STRs and some of the VA treatment records, all of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The private medical opinions are also material because they relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the private medical opinions from Dr. M.B.S., the Veteran's private pulmonologist, determine that the Veteran's current chronic bronchiolitis is due to toxic fumes exposure during his Gulf War military service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  The Veteran's service connection claim was previously denied because there was no causal link between his current disorder and his active military service.  This evidence relates to this previously unestablished fact.  Therefore, this new evidence is also material to the Veteran's claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  The Veteran has been apprised of all applicable laws and regulations and provided with notice of the RO's reasons and bases associated with his claim.  In any event, given the ultimate disposition reached in this matter, there is no prejudice to the Veteran.  

Service Connection

The Veteran contends that his chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia is related to his active military service.  Specifically, the Veteran asserts that this disorder was incurred during his second period of active duty from December 1990 to May 1991.  

Service connection may be granted if it is shown that a veteran suffers from a disorder resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during the active military service of a pre-existing disorder beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

To establish service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a disorder was "noted" during the active military service; (2) evidence of post-service continuity of the same symptomatology; and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the post-service symptomatology.  Evidence of a chronic disorder must be medical, unless it relates to a disorder to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current disorder to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will provide a summary of the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Regarding a current diagnosis, the Veteran was diagnosed with chronic bronchiolitis at the August 2008 VA examination.  Additionally, in December 2007, Dr. H.D.T., a private physician, diagnosed the Veteran with chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia.  Thus, the Veteran has met the initial requirement of service connection.

Regarding an in-service incurrence, at his Board hearing, the Veteran testified that he believes his current disorder is due to his Gulf War military service during his second period of active duty.  He stated that while he was stationed in the Persian Gulf, he was exposed to burning feces, burning garbage, delousing spray kitchen pesticides, and mustard gas.  He indicated that his current breathing problems were caused by these exposures.  The Veteran also asserted that his in-service immunizations, to include Anthrax, caused his current disorder.

The evidence of record confirms that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  In March 1991, the Veteran's STRs document his complaints of "coughing up green mucus, ears stuffy, nose stuffy, and sore throat."  The Veteran was diagnosed with an upper respiratory infection with bronchitis.  This is the only notation in the Veteran's STRS that refers to complaints of or treatment for respiratory problems.  The STRs also document that the Veteran received the Anthrax immunization.  The Veteran's STRs do not show exposure to any of the claimed substances.  However, the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., exposure to pesticides and feces during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Following his active duty discharge in May 1991, the Veteran became a member of the Army National Guard Reserves.  At his October 2009 Board hearing, the Veteran testified that he had trouble passing his "PT tests" during his National Guard service due to his breathing problems.  The Veteran was discharged from the Reserves in 1994.  His November 1994 Persian Gulf examination documents a "deviated septum repair - 5/90" and that his lungs were clear to auscultation, bilaterally.  "Lungs - CTA B" was noted.

In August 2008, the Veteran was afforded a VA examination to assess the nature and etiology of his current breathing problems.  He was diagnosed with chronic bronchiolitis at the examination.  Following a review of the claims file, the VA examiner then determined that the Veteran's current disorder is "less likely as not (less than 50/50 probability) caused by or a result of any type of toxic exposure during the first Gulf War."  The Board finds this examination to be inadequate because the VA examiner, as support for his negative nexus opinion, referred to the absence of evidence in the STRs and did not consider the Veteran's competent lay statements regarding his in-service incurrence.

However, the claims file does contain several positive, adequate medical opinions linking the Veteran's current disorder to his active military service.  

Specifically, in December 2007, Dr. H.D.T., a private physician, submitted a medical opinion.  Dr. H.D.T. determined that the Veteran's current disorder could certainly result from exposure to toxic fumes.  Dr. H.D.T. stated that he was in the process of completing a manuscript looking at the effects of sulfur mustard gas.  He noted that the changes look remarkably similar to those seen in the Veteran's lung biopsy.  

In March 2008, T.K., PA-C, MPAS, the Veteran's private physician's assistant, submitted a medical opinion.  The medical opinion stated that the etiology of the Veteran's lung disease was unclear.  However, the only remarkable exposures he had encountered were when he was stationed in Iraq in 1991.  T.K. noted that the results of the Veteran's lung biopsy were "consistent with a possible toxic inhalation and a pathology that looked similar to others who had been exposed to mustard gas over in the Middle East."  In conclusion, T.K. determined that the Veteran's lung disease "may be related to his time serving in the Middle East."  Thus, she felt it was "feasible" to allow service connection for the Veteran's lung disease.  

Most importantly, in February 2009, Dr. M.B.S., the Veteran's private pulmonologist, who has been treating the Veteran since 2007, submitted a medical opinion.  Specifically, Dr. M.B.S. determined that the Veteran's current disorder was "most likely secondary to environmental exposures experienced during the Gulf War."  This medical opinion was based on the results of the Veteran's lung biopsy, which showed a "historical picture consistent with exposure to toxic fumes."  Dr. M.B.S. stated that occupational exposures resulting in respiratory illnesses often have a latency period before symptoms develop, as shown in asbestosis.  She noted that these latency periods for Gulf War illnesses have not been properly assessed, as stated in the Research Advisory Committee on Gulf War Veterans' Illness Scientific Findings and Recommendations.  Thus, she concluded that the Veteran's clinical and historical picture was most consistent with his history of toxic exposures during the Gulf War.

In August 2010, Dr. M.B.S. submitted another medical nexus opinion.  Dr. M.B.S. concluded that the Veteran's "pathologic pattern and the temporal progression of his disease are completely consistent with his Gulf War exposures."  Thus, she found that the Veteran's pulmonary disability is secondary to his tour of duty in the Gulf War.  As support for this opinion, Dr. M.B.S. stated that the Veteran's breathing problems began after his active duty service in the Gulf War.  She noted the Veteran's reports of exposure to fumes, chemicals, and dust particles while he was stationed in the Persian Gulf.  She indicated that the Veteran's latency period from exposure to full disability does not negate her medical opinion. 

There are no adequate, negative medical nexus opinions of record.  Particularly with the August 2010 medical opinion from Dr. M.B.S., the Board finds that the opinion is consistent with the Veteran's statements but also other objective evidence of record.  The private medical opinions from Dr. M.B.S are well-reasoned, supported by medical research, and show a complete consideration of the pertinent facts.  

The positive evidence of record combined with the Veteran's and the Veteran's spouse's lay statements regarding the reported onset of his current breathing problems, persuades the Board that the Veteran's current chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia is related to his active military service.  As such, the claim is granted.


				(CONTINUED ON NEXT PAGE)






ORDER

As new and material evidence has been submitted, the petition to reopen the claim of entitlement to service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia is granted.

Entitlement to service connection for chronic bronchiolitis with features of obliterative bronchiolitis and prominent bronchiolectasis with mucostasis and very focal organizing pneumonia is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


